DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    590
    740
    media_image1.png
    Greyscale

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL AND DISPLAY DEVICE WITH TWO BARRIER WALLS AND BOSS THEREBETWEEN”.
Claim Objections
Claims 1-7, 9 and 18 are objected to because of the following informalities:  
In claim 1, line 19, the examiner suggests changing “the step layer far” to read “a step layer far”, otherwise there would be a lack of antecedent basis or it would be unclear if one or all of the “plurality of step layers” (in line 16) is being referenced;
In claim 1, line 20, the examiner suggests changing “the step layer adjacent” to read “a step layer adjacent”, otherwise there would be a lack of antecedent basis or it would be unclear if one or all of the “plurality of step layers” (in line 16) is being referenced;
Claims 2-7 inherit the objection the claim 1;
In claim 9, line 2, the examiner suggests changing “the step layer far” to read “a step layer far”, otherwise there would be a lack of antecedent basis or it would be unclear if one or all of the “plurality of step layers” (in claim 8) is being referenced;
In claim 9, line 3, the examiner suggests changing “the step layer adjacent” to read “a step layer adjacent”, otherwise there would be a lack of antecedent basis or it would be unclear if one or all of the “plurality of step layers” (in claim 8) is being referenced;
In claim 18, line 2, the examiner suggests changing “the step layer far” to read “a step layer far”, otherwise there would be a lack of antecedent basis or it would be unclear if one or all of the “plurality of step layers” (in claim 17) is being referenced; and
In claim 18, line 3, the examiner suggests changing “the step layer adjacent” to read “a step layer adjacent”, otherwise there would be a lack of antecedent basis or it would be unclear if one or all of the “plurality of step layers” (in claim 17) is being referenced.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0148856 A1; hereinafter, “Choi”).
Regarding claims 1-4, 7-13 and 16-19:
	re claim 1(as suggested), 8, 9(as suggested), 12, 17, 18(as suggested) and 19, Choi discloses (in Fig. 7 above, unless otherwise noted) a display panel (and a display device comprising a display panel), comprising:
	a display area A2 [0055];
	a transmitted subregion A1 [0055], wherein the display area surrounds the transmitted subregion (Fig. 1 and 11A);
	a substrate 100 [0054];
an array layer 101/131/103/132/105/152’ disposed on the substrate 100, wherein the array layer comprises multiple insulating layers 101/103/105 [0058, 0062, 0123] and multiple metal layers 132/152’ [0063, 0096] disposed between the insulating layers;

a second barrier wall (see “second barrier wall” in Fig. 7 above) disposed on the array layer and surrounding the first barrier wall (Figs. 1 and 11A);
a light emitting layer 220 [0056] covering the array layer, the first barrier wall, and the second barrier wall [0072];
a boss (see “boss” in Fig. 7 above) disposed between the first barrier wall and the second barrier wall, wherein the boss comprises a plurality of step layers 610B1/620B1/610B2/620B2, the light emitting layer 220 covers the boss and the light emitting layer is discontinuous at the boss; and
an encapsulation layer 300 [0080] disposed on the light emitting layer 220;
wherein a length of a step surface of a step layer far from the array layer (see “a step layer far from the array layer” in Fig. above) is larger than a length of a step surface of a step layer adjacent to the array layer (see “a step layer adjacent the array layer” in Fig. above);
re claims 2 and 10, the display panel as claimed in claims 1 and 8, wherein each of the first barrier wall and the second barrier wall comprises a planarization layer (620A, 107’ [0153]) and a pixel definition layer [on a side area] (i.e., see pixel definition layer 110 on a side area of subregion “A3” in Fig. 7), the planarization layer 107’ is disposed on the array layer, and the pixel definition layer 110 is disposed on the planarization layer 107’;
	re claims 3 and 11, the display panel as claimed in claims 1 and 8, wherein the step layers 610B1/620B1/610B2/620B2 comprise a first metal layer 610B1 [0156], a planarization layer 620B2 [0157], and a second metal layer 610B2 [0156], the first metal layer is disposed on the 
	re claims 4 and 13, the display panel as claimed in claims 1 and 8, wherein the encapsulation layer 300 comprises at least one organic film 320 [0081] layer and at least one inorganic film layer 310 [0081], the organic film layer 320 is disposed on the array layer and surrounds the second barrier wall, the inorganic film layer 310 covers [an underside of] the organic film layer 320, [an outer surface of] the first barrier wall, and [an outer surface of] the second barrier wall (also, it is noted layer “320” itself, in an organic-inorganic layer the reads on the limitations in this claim, e.g., see [0083-0085]); and 
re claims 7 and 16, the display panel as claimed in claims 1 and 8, wherein the light emitting layer comprises an anode layer 210 [0067] , an organic light emitting layer 220 [0072], and a cathode layer 230 [0072]; the anode layer, the organic light emitting layer, and the cathode layer are sequentially disposed (Figs. 4D, 4E and 7).
Therefore, claims 1-4, 7-13 and 16-19 are anticipated by Choi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee et al. (US 2019/0245015 A1; hereinafter, “Lee”).
	Regarding claims 5 and 14:
	Choi anticipates claims 1 and 5, but Choi does not disclose interval columns disposed on the first barrier wall.  However, Lee teaches, in a device similar to that of Choi, interval columns 164 (Fig. 5A and [0066]) are incorporated to provide a height larger than a first barrier/dam structure.
	It would have been obvious to one of ordinary skill in the art to modify Choi by incorporating interval columns disposed on the first barrier wall, as taught by Choi, because the modification would increase the first barrier wall’s height, which could provide a better seal between the transmitted subregion and the display area.


Regarding claims 6 and 15:
	Choi (modified as taught by Lee) will result in the interval columns being arranged in a ring shape and are disposed around the transmitted subregion (e.g., see ring shape of Choi’s transmitted area “TH” in Figs. 1 and 11A, wherein the interval columns would surround “TH”).  Therefore, Choi (modified as taught by Lee) renders the current claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display panels with multiple barrier walls, bosses, and/or light-emitting layers on barrier walls and bosses in a manner having similarities to the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892